Filed 9/13/16 P. v. Livingood CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




THE PEOPLE,                                                                                  C080948

                   Plaintiff and Respondent,                                        (Super. Ct. Nos.
                                                                               CRF15-2788 & CRF15-2789)
         v.

ZACHARY TYLER LIVINGOOD,

                   Defendant and Appellant.




         Appointed counsel for defendant Zachary Tyler Livingood, has filed an opening
brief that sets forth the facts of the case and asks this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Finding no arguable error that would result in a disposition more
favorable to defendant, we will affirm the judgment.
                                                 BACKGROUND
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)

                                                             1
Case No. CRF15-2788:
        On May 11, 2015, defendant confronted and hit the victim with a six-inch-long
knife. Defendant was charged in case No. CRF15-2788 with assault with a deadly
weapon with enhancements for personal use of a deadly weapon and three prior prison
terms. (Count 1; Pen. Code, §§ 245, subd. (a)(1), 12022, subd. (b)(1), 667.5, subd. (b).)1
Case No. CRF15-2789:
        On April 13, 2015, defendant was stopped by police while holding a pair of brass
knuckles. Defendant was charged in case No. CRF15-2789 with felony possession of
metal knuckles with enhancements for three prior prison terms. (Count 1; §§ 21810,
667.5, subd. (b).)
        On June 1, 2015, pursuant to a global plea deal, defendant pleaded no contest to
count 1 and admitted a prior prison term in case No. CRF15-2788, and to count 1 in case
No. CRF15-2789. All remaining counts and enhancements were dismissed. The parties
agreed to an aggregate prison sentence of four years eight months, with three years for
count 1 in case No. CRF15-2788 plus one year for the prior prison term and eight months
for count 1 in case No. CRF15-2789.
        On August 10, 2015, defendant moved to withdraw his plea, arguing he should be
sentenced to drug treatment and that he had a defense to the case. The trial court held a
hearing and denied defendant’s motion.
        On August 14, 2015, the trial court sentenced defendant to an aggregate prison
term of four years eight months, per the parties’ agreement. In both case Nos. CRF15-
2789 and CRF15-2788, the trial court imposed a $300 restitution fine (§ 1202.4, subd.
(b)), a corresponding parole revocation fine suspended unless parole is revoked




1   Undesignated statutory references are to the Penal Code.

                                             2
(§ 1202.45), a $40 court operations fee (§ 1465.8), and a $30 conviction assessment
(Gov. Code, § 70373).
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and asks us to determine whether there are any
arguable issues on appeal. (People v. Wende, supra, 25 Cal. 3d 436.) Counsel advised
defendant of the right to file a supplemental brief within 30 days of the date of filing of
the opening brief. More than 30 days have elapsed, and we have received no such
communication from defendant. We have undertaken an examination of the entire record
and find no arguable error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                    /s/
                                                  Blease, Acting P. J.


We concur:



  /s/
Robie, J.



 /s/
Mauro, J.




                                              3